IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-20-00116-CR

                          IN RE JIMMY W. TANKSLEY


                                 Original Proceeding



                           MEMORANDUM OPINION


       On March 26, 2020, the Court received a document from Jimmy W. Tanksley.

Tanksley is an inmate. The document is labeled as a petition for a writ of mandamus.

Tanksley seeks a writ from this Court to compel the production of documents from “the

Texas Dept. of Criminal Justice and TDCJ Parole Division” related to a

“warrant/Detainer #12-22-2017-03217712.”

       From the content of the petition, although we are unable to determine what the

warrant/detainer referred to is or what documents Tanksley wants produced to him, it

is clear that we do not have jurisdiction of this proceeding.

       This Court is a court of limited jurisdiction and can issue writs of mandamus

against entities, other than certain judges, only to preserve our jurisdiction. TEX. GOV'T
CODE ANN. § 22.221(a). That is not the nature of the writ sought by Tanksley.

        Accordingly, because we have no jurisdiction of this proceeding, it is dismissed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Pet. dismissed
Opinion delivered and filed April 8, 2020
Do not publish
[OT06]




In re Tanksley                                                                      Page 2